Citation Nr: 0334787	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  00-19042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
residuals of a cerebrovascular accident (CVA).


2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 RO decision which granted service connection 
for residuals of a cerebrovascular accident (CVA or 
"stroke," which the RO also refers to as bihemispheric 
cerebral infarctions); the RO assigned a temporary total 
rating for the condition, to be followed by a minimum 10 
percent rating.  The veteran appealed for a higher rating for 
CVA residuals.  In the July 1999 decision, the RO also denied 
a TDIU rating based on service-connected disabilities, and 
the veteran appealed that decision as well.  In a March 2000 
decision, the RO identified certain service-connected CVA 
residuals, and assigned related ratings, as follows:  a 
visual field defect of both eyes involving left homonymous 
hemianopsia, rated 30 percent; hemiplegia of the left upper 
extremity, rated 10 percent; and hemiplegia of the left lower 
extremity, rated 10 percent.  The veteran continues to appeal 
for a higher evaluation for service-connected CVA residuals, 
and for a TDIU rating.


REMAND

The Board finds that there is a further duty to assist the 
veteran with his claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

When rating the veteran's service-connected residuals of a 
CVA, care must be taken in identifying all disorders which 
are in fact CVA residuals, and each such disorder is rated 
separately.  See 38 C.F.R. § 4.124a, Diagnostic Code 8009.  
So far the RO has acknowledged that stroke residuals include 
a visual field defect of both eyes, partial paralysis of the 
left upper extremity, and partial paralysis of the left lower 
extremity.  However, the medical records suggest the 
possibility of some additional stroke residuals such as 
aphasia (difficulty speaking), an organic mental disorder, 
and possibly a seizure disorder.  In the judgment of the 
Board, additional VA examination is warranted to identify all 
CVA residuals.

With regard to the claim for a TDIU rating, the veteran's 
currently established service-connected disorders include 
hypertension (rated 10 percent), a visual field defect of 
both eyes from a CVA (rated 30 percent), hemiplegia of the 
left upper extremity from a CVA (rated 10 percent), 
hemiplegia of the left lower extremity from a CVA (rated 10 
percent), malignant melanoma of the left thigh (rated 10 
percent), a right shoulder disorder (rated 10 percent), a 
right knee disorder (rated noncompensable), and a sebaceous 
cyst of the upper back (rated noncompensable).  The combined 
compensation rating for these disabilites is 60 percent.  See 
38 C.F.R. § 4.25.  Currently this does not meet the 
percentage standards for consideration of a TDIU rating on a 
schedular basis, although extraschedular consideration might 
be warranted.  See 38 C.F.R. § 4.16.  The veteran has been 
awarded Social Security Administration disability benefits, 
apparantly based on his vision problem.  A Board decision on 
the TDIU issue must await RO action on the other issue on 
appeal.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment, during and since 2002, for all 
possible residuals of a CVA/stroke.  The 
RO should then obtain copies of the 
related medical records.

2.  Thereafter, the RO should have the 
veteran undergo VA examinations by a 
neurologist and psychiatrist, in order to 
identify the nature and severity of all 
residuals of a CVA.  The claims folder 
should be provided to and reviewed by the 
doctors.  The doctors should note that 
the RO has already conceded that 
residuals of a CVA include a visual field 
defect of both eyes, partial paralysis of 
the left upper extremity, and partial 
paralysis of the left lower extremity.  
The doctors should clearly indicate 
whether or not the veteran also has other 
physical or mental problems (such as 
aphasia, an organic mental disorder, 
seizures, etc.) which constitute 
residuals of a CVA.  The doctors should 
fully describe all conditions which they 
determine to represent CVA residuals. 

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for a higher evaluation for CVA residuals 
(this should include a determination as 
to whether there are CVA residuals 
besides those previously acknowledged), 
and the RO should also review the claim 
for a TDIU rating.  If the claims are 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative, and they should 
be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


